                    Case 20-12024-LSS           Doc 77-1      Filed 09/02/20       Page 1 of 4




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------    x
 In re:                                                  :
                                                         :
 SHILOH INDUSTRIES, INC.,                                :     Chapter 11
 et al.1                                                 :
                                                         :     Case No. 20-12024 (LSS)
          Debtors.                                       :
                                                         :     (Jointly Administered)
                                                         :     Obj. Deadline: Sept. 18, 2020 at 4:00 p.m. (ET)
                                                         :     Hearing Date: Sept. 25, 2020 at 10:00 a.m. (ET)
                                                         :
                                                         :
------------------------------------------------------    x

                                 NOTICE OF MOTION AND HEARING

                    PLEASE TAKE NOTICE that, on September 2, 2020, Shiloh Industries, Inc. and

 its direct and indirect domestic subsidiaries, as debtors and debtors in possession (collectively,

 the "Debtors" and, together with their non-debtor affiliates, the "Company"), filed the Motion of

 the Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for the Sale of

 Substantially All of the Debtors' Assets, (B) Authorizing the Debtors to Enter Into the Stalking

 Horse Agreements and to Provide Bidding Protections Thereunder, (C) Scheduling an Auction

 and Approving the Form and Manner of Notice Thereof, (D) Approving Assumption and

 Assignment Procedures, (E) Scheduling a Sale Hearing and Approving the Form and Manner of

 Notice Thereof and (F) Granting Related Relief; and (II)(A) Approving the Sale of the Debtors'


 1
          The Debtors are the following nineteen entities (the last four digits of their respective taxpayer
          identification numbers, if any, follow in parentheses): Shiloh Industries, Inc. (7683), Greenfield Die &
          Manufacturing Corp. (8114), Jefferson Blanking Inc. (7850), Shiloh Automotive, Inc. (1339), Shiloh
          Corporation (5101), Shiloh Industries, Inc. Dickson Manufacturing Division (5835), Shiloh Holdings
          International, Inc. (1446), C & H Design Company (9432), Liverpool Coil Processing, Incorporated (0571),
          Medina Blanking, Inc. (0707), The Sectional Die Company (3562), VCS Properties, LLC (1094), Shiloh
          Die Cast LLC (5814), Shiloh Manufacturing Holdings LLC (0853), FMS Magnum Holdings LLC (6471),
          Sectional Stamping, Inc. (8967), Albany-Chicago Company LLC (4687), Shiloh Die Cast Midwest LLC
          (4114), and Shiloh Manufacturing LLC (1628). The noticing address of each of the Debtors in these
          chapter 11 cases is 880 Steel Drive, Valley City, Ohio 44280.



 RLF1 23955510v.1
                   Case 20-12024-LSS           Doc 77-1       Filed 09/02/20        Page 2 of 4




Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (B) Approving the

Assumption and Assignment of Executory Contracts and Unexpired Leases and (C) Granting

Related Relief (the "Motion") with the United States Bankruptcy Court for the District of

Delaware (the "Court").

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Motion, the Debtors are

seeking entry of two orders. The first, the "Bidding Procedures Order", which is attached to

the Motion as Exhibit "A", requests that the Court: (A) approve the Bidding Procedures2 to be

used in connection with one or more Sale Transactions of the Debtors' Assets, (B) authorize the

Debtors to enter into the Stalking Horse Agreement and to provide certain bidding protections to

the Stalking Horse Bidder in connection therewith; (C) schedule an Auction and Sale Hearing,

(D) approve the form and manner of notices of the Bidding Procedures, the Auction and the Sale

Hearing; (E) approve the Assumption and Assignment Procedures; (F) approve the form and

manner of notice to each Counterparty of (i) the Debtors' calculation of Cure Costs and (ii)

certain other information regarding the potential assumption and assignment of Contracts in

connection with a Sale Transaction; and (G) grant related relief. The second order, each, a "Sale

Order", the form of which is attached to the Motion as Exhibit "B", requests that, at the Sale

Hearing, and subject to the results of the Auction, the Court: (A) authorize one or more Sale

Transactions for the sale of the Assets free and clear of all liens, claims, interests and

encumbrances; (B) authorize the assumption and assignment of certain Contracts in connection

with an applicable Sale Transaction; and (C) grant related relief.

                   PLEASE TAKE FURTHER NOTICE that, (i) a hearing to consider entry of the

Bidding Procedures Order only will be held on September 25, 2020 at 10:00 a.m. (prevailing


2
         Capitalized terms that are used herein and not otherwise defined shall the meanings given to such terms in
         the Motion.

                                                         2
RLF1 23955510v.1
                   Case 20-12024-LSS    Doc 77-1    Filed 09/02/20     Page 3 of 4




Eastern Time) before The Honorable Laurie Selber Silverstein, United States Bankruptcy Judge

for the District of Delaware, at the Court, 824 North Market Street, 6th Floor, Courtroom No. 2,

Wilmington, Delaware 19801, and (ii) any responses or objections to the entry of the Bidding

Procedures Order only must be in writing and filed with the Clerk of the Court, 824 North

Market Street, 3rd Floor, Wilmington, Delaware 19801 on or before September 18, 2020 at

4:00 p.m. (prevailing Eastern Time).

                   PLEASE TAKE FURTHER NOTICE that the remaining relief requested in the

Motion, including, among other things, entry of one or more Sale Orders and approval of one or

more Sales, shall be considered at the Sale Hearing, for which separate notice will be served

upon entry of the Bidding Procedures Order.

                   PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO

THE ENTRY OF THE BIDDING PROCEDURES ORDER ARE TIMELY FILED IN

ACCORDANCE WITH THIS NOTICE, THE BANKRUPTCY COURT MAY ENTER

SUCH ORDER WITHOUT FURTHER NOTICE OR HEARING.




                                                3
RLF1 23955510v.1
                   Case 20-12024-LSS   Doc 77-1    Filed 09/02/20   Page 4 of 4




Dated:      September 2, 2020          Respectfully submitted,
            Wilmington, Delaware
                                       /s/ Zachary I. Shapiro
                                       Daniel J. DeFranceschi (No. 2732)
                                       Paul N. Heath (No. 3704)
                                       Zachary I. Shapiro (No. 5103)
                                       David T. Queroli (No. 6318)
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       One Rodney Square
                                       920 N. King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701

                                       -and-

                                       Thomas M. Wearsch (admitted pro hac vice)
                                       T. Daniel Reynolds (admitted pro hac vice)
                                       JONES DAY
                                       North Point
                                       901 Lakeside Avenue
                                       Cleveland, Ohio 44114
                                       Telephone: (216) 586-3939

                                       Timothy W. Hoffmann (admitted pro hac vice)
                                       JONES DAY
                                       77 West Wacker
                                       Chicago, Illinois 60601
                                       Telephone: (312) 782-3939

                                       PROPOSED ATTORNEYS FOR DEBTORS




                                               4
RLF1 23955510v.1
